DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

    PNG
    media_image1.png
    728
    971
    media_image1.png
    Greyscale

Species 1, directed to the “one embodiment” depicted in fig. 1,
 
disclosed at least in the originally filed specification on/in [0017] & [0021]-[0026], pertaining to a vibration sensor (exemplary Species contrasts follow) wherein the diaphragm (130a) and the support board (106) share substantially the same area (in contrast to the other Species), wherein the first through hole (104a) has a fully straight cross-section (in contrast to the other Species), wherein the housing (120a) is in contact with the circuit board (102) (in contrast to the other Species), wherein the diaphragm (130a) is disposed on the sidewall (104) and covers the concave recess of the circuit board (102) (in contrast to Species 3).

    PNG
    media_image2.png
    743
    972
    media_image2.png
    Greyscale

Species 2, directed to the “another embodiment” depicted in fig. 2, 
 disclosed at least in the originally filed specification on/in [0018] & [0027]-[0032], pertaining to a vibration sensor (exemplary Species contrasts follow) wherein the housing (120b) is in contact with the diaphragm (130b) (in contrast to the other Species), wherein the diaphragm (130b) has an area greater than that of the support board (106) (in contrast to the other Species), wherein the first through hole (104b) goes through the diaphragm (130b) (in contrast to the other Species), wherein an electrode (102b) extends through a sidewall (104’) (in contrast to Species 1),  wherein an electrode (102b) extends through the diaphragm (130b) (in contrast to the other Species), wherein the diaphragm (130b) is disposed on the sidewall (104’) and covers the concave recess of the circuit board (102) (in contrast to Species 3), wherein the first through hole (104b) has a bent cross-section (in contrast to Species 1).

    PNG
    media_image3.png
    741
    973
    media_image3.png
    Greyscale

Species 3, directed to the “still another embodiment” depicted in fig. 3, 
 disclosed at least in the originally filed specification on/in [0019] & [0033]-[0039], pertaining to a vibration sensor (exemplary Species contrasts follow) wherein diaphragm (130c) has an area smaller than that of the support board (106) (in contrast to the other Species), wherein the surrounding convex portion (106b) is closer to the circuit board (102) than the support board (106) (in contrast to the other Species), wherein the first through hole (104c) has a bent cross-section (in contrast to Species 1), wherein an electrode (102b) extends through a sidewall (104”) (in contrast to Species 1), wherein the housing (120c) is in contact with the sidewall (104”) (in contrast to the other Species), wherein the sidewall (104”) is in contact with the support board (106) (in contrast to the other Species).

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species as put forth above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. While it is the Applicant’s duty to identify the claims encompassing the elected Species, the Examiner cursorily & helpfully suggests that currently at least claims(s) 1, 4, 5, 7, and 11-12 appear to be generic, whereas claim(s) 2 appear to be inclusive of Species 1 only, whereas claim(s) 9-10 appear to be inclusive of Species 2 only, whereas claim(s) 3 appear to be inclusive of Species 3 only, whereas claim(s) 6 & 13 appear to be inclusive of Species 2 & 3 only, whereas claim(s) 8 appear to be inclusive of Species 1 & 2 only.
There is a search and/or examination burden for the patentably distinct species as set forth above because one or more of the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification (e.g., the mutually exclusive characteristics are associated with different areas of classification);

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter (e.g., the mutually exclusive characteristics are the recognizable divergent subject matter);

the prior art applicable to one species or patentably indistinct species would not likely be applicable to another patentably distinct species (e.g., prior art directed to a particular characteristic unlikely to also be applicable to a mutually exclusive characteristic);

the species or groupings of patentably indistinct species require a different field of search in regards to elements and/or method steps unique to each of the species (e.g., searching different classes/subclasses or electronic resources, or employing different search queries based on the mutually exclusive characteristics); and

the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph (e.g., evaluation of the written description, enablement, and/or utility having different scopes and/or support to analyze based on the mutually exclusive characteristics).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SINGER whose telephone number is (303)297-4317.  The examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/
Examiner, Art Unit 2856